Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
———————————————————————————X
THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO, BY THEIR                               COMPLAINT
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and DENISE M.                                     CV-19-4484
RICHARDSON, CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS,
BY ITS CHIEF EXECUTIVE OFFICER MICHAEL A.
CRABTREE, and INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO BY
ITS PRESIDENT & BUSINESS MANAGER THOMAS
A. CALLAHAN,

                                     Plaintiffs,
              -against-

NORTHEAST INDUSTRIAL MAINTENANCE, INC.,

               Defendant.
———————————————————————————X

       Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15 TRUST FUNDS”),

CENTRAL PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS (“CPF”) and INTERNATIONAL UNION OF OPERATING ENGINEERS

LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15”), by their attorneys, BRADY McGUIRE

& STEINBERG, P.C., for their Complaint, respectfully allege:

       1.     This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 ​et​ ​seq.​ (“ERISA”) and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 ​et​ ​seq.​ (“LMRA”) to recover
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 2 of 8 PageID #: 2



fringe benefit contributions owed to employee fringe benefit trust funds and supplemental union

dues and political action committee payments owed to a labor organization based upon the

breach of the terms and conditions of a collective bargaining agreement.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL

15 maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO and

DENISE M. RICHARDSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

“fiduciaries” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      The LOCAL 15 ANNUITY FUND is an employee pension benefit plan within

the meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 3 of 8 PageID #: 3



        7.       The LOCAL 15 WELFARE and APPRENTICESHIP SKILL IMPROVEMENT

& SAFETY FUNDS are employee welfare benefit plans within the meaning of Section 3(1) of

ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing medical, medical

reimbursement, vacation and other benefits to eligible participants.

        8.       Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

        9.       Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

        10.      MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff CPF and is

a “fiduciary” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

        11.      Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

        12.      Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

        13.      Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152 ​et​ ​seq​.

        14.      THOMAS A. CALLAHAN is the President & Business Manager of Plaintiff

LOCAL 15.
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 4 of 8 PageID #: 4



       15.     Upon information and belief, Defendant NORTHEAST INDUSTRIAL

MAINTENANCE, INC. (“NORTHEAST INDUSTRIAL”) was and still is a New York

corporation with its principal place of business at 3 Browns Lane, Hawthorne, New York.

       16.     Upon information and belief, Defendant NORTHEAST INDUSTRIAL was and

still is a foreign corporation duly licensed to do business in the State of New York.

       17.     Upon information and belief, Defendant NORTHEAST INDUSTRIAL was and

still is a foreign corporation doing business in the State of New York.

       18.     Upon information and belief, Defendant NORTHEAST INDUSTRIAL is an

employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of

the LMRA, 29 U.S.C. § 185.

                              BACKGROUND INFORMATION

       19.     At all times relevant hereto, Plaintiff LOCAL 15 and Defendant NORTHEAST

INDUSTRIAL have been parties to a collective bargaining agreement and Defendant

NORTHEAST INDUSTRIAL agreed to be bound to the terms and conditions thereof (hereafter

referred to as the “Collective Bargaining Agreement”).

       20.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant

NORTHEAST INDUSTRIAL is obligated to remit, at specified rates, contributions to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF based upon each straight and overtime hour of

work performed by those employees covered by the Collective Bargaining Agreement.

       21.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant

NORTHEAST INDUSTRIAL is obligated to remit, at specified rates, employee allocated

supplemental union dues and political action committee payments to Plaintiff LOCAL 15 based
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 5 of 8 PageID #: 5



upon each straight and overtime hour of work performed by those employees covered by the

Collective Bargaining Agreement.

                       AS AND FOR A FIRST CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       In accordance with the Collective Bargaining Agreement and the Trust

Agreements establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant NORTHEAST

INDUSTRIAL consented to the performance of an audit of its books and records to determine

whether said Defendant had made all of the required fringe benefit contribution payments to

Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as well as all supplemental union dues

and political action committee payments to Plaintiff LOCAL 15 in accordance with the

Collective Bargaining Agreement for the period of July 1, 2015 through June 30, 2018.

       24.       That on or about June 13, 2019, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant NORTHEAST INDUSTRIAL

had failed to provide the contractually required fringe benefit contributions with interest along

with the required supplemental union dues and political action committee payments for the

period of July 1, 2015 through June 30, 2018 in the amount of $27,940.77.

       25.       Defendant NORTHEAST INDUSTRIAL has failed to pay any portion of the

outstanding amount owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15

TRUST FUNDS and Plaintiff CPF in the amount of $26,050.83.
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 6 of 8 PageID #: 6



       26.       Defendant NORTHEAST INDUSTRIAL has failed to pay any portion of the

outstanding amount owed in supplemental union dues and political action committee payments

to Plaintiff LOCAL 15 in the amount of $1,880.94.

       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant NORTHEAST INDUSTRIAL,

said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15,

collectively, in the amount of $27,940.77.

                        AS AND FOR A SECOND CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant NORTHEAST INDUSTRIAL to make the required

fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF

for the period audited of July 1, 2015 through June 30, 2018 in the amount of $26,050.83 is a

violation of Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe

benefit contributions in accordance with the terms and conditions of the applicable collective

bargaining agreement.

       30.       Defendant NORTHEAST INDUSTRIAL remains delinquent in remitting the

proper amount owed in fringe benefit contributions and has failed to pay any portion of the

outstanding contributions owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as

detailed above.
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 7 of 8 PageID #: 7



       31.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, in the

amount of $3,320.65; and (f) the costs and disbursements of the action.

       32.       Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant NORTHEAST INDUSTRIAL and as a result thereof

having violated Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs

LOCAL 15 TRUST FUNDS and Plaintiff CPF in the amount of $26,050.83, together with

accumulated interest on the unpaid and/or untimely paid principal amount due and owing,

liquidated damages, reasonable attorneys’ fees, auditor’s fees in the amount of $3,320.65, if any,

and the costs and disbursements incurred in this action pursuant to Section 502 of ERISA, 29

U.S.C. § 1132.

       WHEREFORE​, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

judgment on the First Cause of Action as against Defendant NORTHEAST INDUSTRIAL in the

amount of contributions with interest along with supplemental union dues and political action

committee payments due and owing in the amount of $27,940.77.

       WHEREFORE​, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

the Second Cause of Action as against Defendant NORTHEAST INDUSTRIAL in the amount

of contributions with interest due and owing in the amount of $26,050.83, together with:
Case 1:19-cv-04484-ENV-SJB Document 1 Filed 08/05/19 Page 8 of 8 PageID #: 8



         1. Prejudgment interest, computed at the plan rate or the applicable United States
            Treasury rate from the date on which the first payment was due on the total
            amount owed by the Defendant, in accordance with Section 502(g)(2)(B) of
            ERISA, 29 U.S.C. § 1132(g)(2)(B);

         2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
            U.S.C. § 1132(g)(2)(C);

         3. Attorneys’ fees, auditor’s fees in the amount of $3,320.65, costs and
            disbursements in accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. §
            1132(g)(2)(D); and

         4. Such other and further relief as the Court may deem just and proper in accordance
            with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       August 5, 2019

                                          Respectfully submitted,

                                          BRADY McGUIRE & STEINBERG, P.C.

                                   By:    /s/ James M. Steinberg
                                          __________________________________
                                          James M. Steinberg, Esq.
                                          Attorneys for Plaintiffs ​I.U.O.E. Local 15
                                          Trust Funds, CPF & I.U.O.E. Local 15
                                          303 South Broadway, Suite 234
                                          Tarrytown, New York 10591
                                          (914) 478-4293
